TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00690-CR


Alma Aboites-Acosta, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-09-0475, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Alma Aboites-Acosta has filed a notice of appeal from a judgment of
conviction for the offense of injury to a child.  The district court imposed sentence on June 21, 2012,
and Aboites-Acosta timely filed a motion for new trial.  Thus, the deadline for perfecting the appeal
was September 19, 2012.  See Tex. R. App. P. 26.2(a)(2).  Aboites-Acosta filed his notice of appeal
on October 12, 2012.  On October 18, Aboites-Acosta also filed a motion for extension of time to
file his notice of appeal, but the deadline for filing that motion was October 4, 2012.  See Tex. R.
App. P. 26.3.
		Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this appeal
in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996).  We are also
without jurisdiction to grant a motion for extension of time that is filed more than fifteen days after
the date that the notice of appeal was due.  See Olivo, 918 S.W.2d 519.  Accordingly, we deny the
motion for extension of time and dismiss the appeal for want of jurisdiction. (1)



						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   January 9, 2013
Do Not Publish
1.   The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012).